 Case 2:20-cv-00051-LGW-BWC Document 11 Filed 06/02/20 Page 1 of 3

                                                                                 FILED
                                                                      John E. Triplett, Acting Clerk
                                                                       United States District Court




             In the United States District Court
                                                                   By CAsbell at 1:12 pm, Jun 02, 2020




             for the Southern District of Georgia
                     Brunswick Division
BEASLEY FORREST PRODUCTS, INC.,

       Plaintiff,

       v.
                                                 CV 2:20-051
NORTHERN CLEARING, INC.,

       Defendant.


                                  ORDER

       Plaintiff    Beasley    Forrest    Products,   Inc.     (“Beasley”)

initiated this action in Jeff Davis County Superior Court.                    See

Dkt.   No.   1-1.    Defendant   Northern   Clearing,   Inc.    (“Northern

Clearing”) removed the action to federal court and timely moved to

dismiss the Complaint.        Dkt. Nos. 1, 4.    Beasley then filed an

Amended Complaint, opposed the motion to dismiss, and moved to

remand the case.     Dkt. Nos. 8-10.

                              LEGAL STANDARD

       Under Rule 15 of the Federal Rules of Civil Procedure, a party

may amend its pleading once as a matter of course within 21 days

after service of a motion under Rule 12(b).             Fed. R. Civ. P.

15(a)(1)(B).    An amended pleading “supersedes the former pleading”

such that “the original pleading is abandoned by the amendment,

and is no longer a part of the pleader's averments against his
 Case 2:20-cv-00051-LGW-BWC Document 11 Filed 06/02/20 Page 2 of 3



adversary.”   Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d

1210, 1215 (11th Cir. 2006) (internal quotation marks and citation

omitted); see also Fritz v. Standard Sec. Life Ins. Co., 676 F.2d

1356, 1358 (11th Cir. 1982) (citations omitted) (“Under the Federal

Rules, an amended complaint supersedes the original complaint.”).

                              DISCUSSION

     I.    Northern Clearing’s Motion to Dismiss

     Beasley timely filed its first Amended Complaint as a matter

of course pursuant to Rule 15(a)(1)(B). Further, Beasley’s Amended

Complaint supersedes its original Complaint.       Northern Clearing’s

motion to dismiss the original Complaint, dkt. no. 4, has thus

been rendered moot by Beasley’s filing of its Amended Complaint.

Should Northern Clearing wish to renew its motion to dismiss with

regard to the Amended Complaint, it is granted leave to do so

within the time prescribed by the Federal Rules of Civil Procedure.

     II.   Beasley’s Motion to Remand

     The Court will defer ruling on Beasley’s Motion to Remand

until the motion has been fully briefed.

                              CONCLUSION

     For the reasons stated above, Northern Clearing’s Motion to

Dismiss the original Complaint, dkt. no. 4, is DENIED as moot.




                                   2
Case 2:20-cv-00051-LGW-BWC Document 11 Filed 06/02/20 Page 3 of 3



   SO ORDERED, this 2nd day of June, 2020.




                          HON. LISA GODBEY WOOD, JUDGE
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA




                                  3
